UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7373


MR. CASEY LUCZAK,

                    Petitioner - Appellant,

             v.

MR. JOE COAKLEY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:16-cv-00189-FPS)


Submitted: February 28, 2019                                      Decided: March 6, 2019


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Casey Luczak, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Luczak, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant Luczak leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court. Luczak v. Coakley, No. 5:16-cv-00189-FPS (N.D.W. Va.

Sept. 10, 2018).   However, we modify the district court’s order to clarify that its

dismissal of Luczak’s challenges to his conviction and sentence is without prejudice. See

S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d

175, 185 (4th Cir. 2013); Rice v. Rivera, 617 F.3d 802, 807-08 (4th Cir. 2010). We deny

Luczak’s motion to arrest judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                            AFFIRMED AS MODIFIED




                                           2